Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 1 of 19 PageID #: 25121




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  SPRINT COMMUNICATIONS COMPANY
  L.P.,
                     Plaintiff;

                  v.

  CHARTER COMMUNICATIONS, INC.,
                                                      Civil Action No. 17-1734-RGA
  CHARTER COMMUNICATIONS
  HOLDINGS, LLC, SPECTRUM
  MANAGEMENT HOLDING COMPANY,
  LLC, CHARTER COMMUNICATIONS
  OPERATING, LLC, BRIGHT HOUSE
  NETWORKS, LLC,
                        Defendants.


                                MEMORANDUM OPINION

 Christina B. Vavala and Stephen J. Kraftschik, POLSINELLI PC, Wilmington, DE; Aaron E.
 Hankel, B. Trent Webb, John D. Garretson, Jonathan M. Hernandez, Jordan T. Bergsten, Lauren
 E. Douville, Lydia C. Raw, Mark D. Schafer, Ryan D. Dykal, and Ryan J. Schletzbaum,
 SHOOK, HARDY & BACON LLP, Kansas City, MO; Michael W. Gray and Robert H. Reckers,
 SHOOK, HARDY & BACON LLP, Houston, TX, attorneys for Plaintiff Sprint Communications
 Company LP.

 Kelly E. Farnan, RICHARDS, LAYTON & FINGER PA, Wilmington, DE; Alex Henriques,
 Robert A. Appleby, Ryan Kane, James E. Marina, Gregory Arovas, and Jeanne M. Heffernan,
 KIRKLAND & ELLIS LLP, New York, NY; Bao T. Nguyen, KIRKLAND & ELLIS LLP, San
 Francisco, CA; Gregory Polins, KIRKLAND & ELLIS LLP, Chicago, IL; Luke Dauchot,
 KIRKLAND & ELLIS, LLP, Los Angeles, CA; Daniel L. Reisner, David S. Benyacar, and
 Michael Block, ARNOLD & PORTER KAYE SCHOLER LLP, New York, NY; Robert J.
 Katerberg, ARNOLD & PORTER KAYE SCHOLER LLP, Washington, DC; Thomas T.
 Carmack, ARNOLD & PORTER KAYE SCHOLER LLP, Palo Alto, CA, attorneys for
 Defendants Charter Communications, Inc. et al.




 March 16, 2021
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 2 of 19 PageID #: 25122




 /s/ Richard G. Andrews
 ANDREWS, U.S. DISTRICT JUDGE:

           Before the Court is Plaintiff’s Daubert motion to exclude certain parts of Defendants’

 expert witness testimony. (D.I. 457). Defendants oppose. I have reviewed the parties’ briefing.

 (D.I. 458, 502, 525). I heard oral argument on November 30, 2020. (D.I. 554).

     I.       BACKGROUND

           Plaintiff Sprint Communications currently asserts claims from nine 1 patents against

 Defendants Charter Communications, Charter Communications Holdings, Spectrum

 Management Holding Company, Charter Communications Operating, and Bright House

 Networks, which I will refer to as Defendants or Charter. Plaintiff asserts that Defendants’

 Voice-over-IP (“VoIP”) systems infringe these patents, which can be grouped into the Call

 Control Patents, the Broadband Patents, and the Enhanced Services Patent. The Call Control

 Patents are Nos. 6,452,932 (“the ʼ932 Patent”), 6,463,052 (“the ʼ052 Patent”), 6,633,561 (“the

 ʼ3,561 Patent”), 7,286,561 (“the ʼ6,561 Patent”), and 7,505,454 (the ʼ454 Patent”). The

 Broadband Patents are Nos. 6,343,084 (“the ʼ084 Patent”), 6,473,429 (“the ʼ429 Patent”), and

 6,298,064 (“the ʼ064 Patent”). Patent No. 6,697,340 (“the ʼ340 Patent”) is the Enhanced Services

 Patent.

     II.      LEGAL STANDARD

           Federal Rule of Evidence 702 sets out the requirements for expert witness testimony and

 states:

                  A witness who is qualified as an expert by knowledge, skill,
                  experience, training, or education may testify in the form of an
                  opinion or otherwise if: (a) the expert’s scientific, technical, or other


 1
  Plaintiff asserted claims from eleven patents at the time of the briefing, but has since dismissed
 all claims of two of them. (See D.I. 432 at 2; D.I. 493). The reduction to nine patents has no
 impact on the analysis unless noted.


                                                     2
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 3 of 19 PageID #: 25123




                specialized knowledge will help the trier of fact to understand the
                evidence or to determine a fact in issue; (b) the testimony is based
                on sufficient facts or data; (c) the testimony is the product of reliable
                principles and methods; and (d) the expert has reliably applied the
                principles and methods to the facts of the case.

 Fed. R. Evid. 702. The trial court has the “task of ensuring that an expert’s testimony

 both rests on a reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow

 Pharms. Inc., 509 U.S. 579, 594, 597 (1993).

        The Third Circuit has explained:

                Rule 702 embodies a trilogy of restrictions on expert testimony:
                qualification, reliability and fit. Qualification refers to the
                requirement that the witness possess specialized expertise. We have
                interpreted this requirement liberally, holding that “a broad range of
                knowledge, skills, and training qualify an expert.” Secondly, the
                testimony must be reliable; it “must be based on the ‘methods and
                procedures of science’ rather than on ‘subjective belief or
                unsupported speculation’; the expert must have ‘good grounds’ for
                his o[r] her belief. In sum, Daubert holds that an inquiry into the
                reliability of scientific evidence under Rule 702 requires a
                determination as to its scientific validity.” Finally, Rule 702
                requires that the expert testimony must fit the issues in the case. In
                other words, the expert’s testimony must be relevant for the
                purposes of the case and must assist the trier of fact. The Supreme
                Court explained in Daubert that “Rule 702’s ‘helpfulness’ standard
                requires a valid scientific connection to the pertinent inquiry as a
                precondition to admissibility.”

                By means of a so-called “Daubert hearing,” the district court acts as
                a gatekeeper, preventing opinion testimony that does not meet the
                requirements of qualification, reliability and fit from reaching the
                jury.

 Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d 396, 404–05 (3d Cir. 2003) (footnote

 and internal citations omitted). 2 At base, “the question of whether the expert is credible or the

 opinion is correct is generally a question for the fact finder, not the court.” Summit 6, LLC v.



 2
  The Court of Appeals wrote under an earlier version of Rule 702, but the subsequent
 amendments to it were not intended to make any substantive change.


                                                   3
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 4 of 19 PageID #: 25124




 Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1296 (Fed. Cir. 2015). Indeed, “[v]igorous cross-

 examination, presentation of contrary evidence, and careful instruction on the burden of proof

 are the traditional and appropriate means of attacking shaky but admissible evidence.” Daubert,

 509 U.S. at 596.

     III.      ANALYSIS

               A. Ms. Mulhern’s the IP Share Approach

            To determine the value of the patents-in-suit, Defendants’ expert, Ms. Carla Mulhern,

 evaluates “the contribution of the patented technology to the value of the Accused Products.”

 (D.I. 505-2, Exh. 71 at 59 of 394). Ms. Mulhern does this in three ways: (1) considering the

 amount of use of the patents-in-suit as part of Defendants’ overall VoIP services; (2) analyzing

 the contribution of the patents in suit to Plaintiff’s entire VoIP portfolio; and (3) evaluating the

 contribution of the patents-in-suit to VoIP technology overall. (Id.). Only the third method is at

 issue in the Daubert motion.

            To evaluate the contribution of the patents-in-suit to VoIP technology overall, Ms.

 Mulhern uses two methods, the IP Share Approach and the Equipment Share Approach. (Id. at

 70-71 of 394). Plaintiff only moves to exclude the IP Share Approach. (D.I. 458 at 1). The

 purpose of this approach is “to analyze the contribution of the Patents-in-Suit to the overall set of

 IP related to VoIP networks and services.” (D.I. 505-2, Exh. 71 at 70-71 of 394).

            In her IP Share Approach, Ms. Mulhern uses different methods to calculate the

 contribution of the patents-in-suit to VoIP technology overall. She uses (1) numeric

 proportionality and (2) skewed distribution of value. (Id. at 72-73 of 394). 3 Her analysis also




 3
   At the time of Ms. Mulhern’s analysis, there were eleven patents-in-suit. The number of patents
 in dispute has since been reduced to nine. (See D.I. 432 at 2; D.I. 493). While this will


                                                    4
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 5 of 19 PageID #: 25125




 relies, in part, on the work of Defendants’ technical expert, Dr. Kevin Almeroth. (Id. at 71-72 of

 394).

         Plaintiff argues for the exclusion of Ms. Mulhern’s IP Share Approach because it is

 “unreliable and divorced from the facts of the case.” (D.I. 458 at 1). Plaintiff contends that this

 approach should be excluded as: (1) it is a “top-down” approach that assumes that the value of

 Plaintiff’s VoIP patents is decreased by the number of patents Ms. Mulhern determined are

 “relevant to VoIP;” (2) Ms. Mulhern uses a numeric proportionality analysis that assumes that

 every patent “relevant to VoIP” is automatically comparable and has equal value; and (3) Ms.

 Mulhern’s skewed distribution of value analysis relies on a 1998 article which she uses to set a

 cap on the value of any patent “relevant to VoIP” and assumes Plaintiff’s patents cannot exceed

 that cap. (Id. at 1-2).

                      i. Ms. Mulhern’s IP Share Approach is Not an Impermissible “Top-
                         Down” Approach

         Plaintiff argues that Ms. Mulhern applies an impermissible “top-down” approach “to a

 nebulous grouping of patents she has determined to be ‘relevant to VoIP.’” (Id. at 7). Plaintiff

 contends that district courts have limited use of a top-down approach to standards essential

 patents, which the patents in this case are not. (Id. at 6-7).

         Defendants counter that Ms. Mulhern’s analysis is not a “top-down” approach, but an

 apportionment analysis, as is required for calculating damages. (D.I. 502 at 36-37). Defendants

 argue that Ms. Mulhern’s analysis begins with measured values of the asserted patents including

 Plaintiff’s wholesale VoIP profits earned from Defendants, the cost savings of VoIP, and

 licenses to Plaintiff’s VoIP portfolio. (Id. at 37). Defendants assert that Ms. Mulhern’s analysis is



 presumably cause Ms. Mulhern’s results to be different numerically, it has no impact on the
 Court’s analysis of the reliability of her methods.


                                                    5
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 6 of 19 PageID #: 25126




 distinguishable from that which was excluded in TC Tech. LLC v. Sprint Corp., 2019 WL

 2515779, at *15 (D. Del. June 18, 2019), as she did not use a royalty cap, started with values

 from Plaintiff’s expert, Dr. Mangum, and used her apportionment analysis to isolate the value of

 the asserted patents. (D.I. 502 at 37-38).

        Plaintiff counters that TC Tech is indistinguishable from this case, as “it is improper to set

 any number as an absolute ceiling that must be split among all patents within the industry.” (D.I.

 525 at 13). Plaintiff maintains that Ms. Mulhern’s analysis is an unreliable top down approach

 notwithstanding that it begins with Dr. Mangum’s calculated values. (Id. at 13-14).

        A “top-down” approach “determines a reasonable royalty based on an aggregate royalty

 for the end-products associated with a standard.” TC Tech, 2019 WL 2515779, at *15. In TC

 Tech, the Court determined that the expert’s testimony was insufficiently tied to the facts of the

 case as the expert did not explain why the “top-down” approach applied to a patent not subject to

 a FRAND obligation nor did he address why the rate associated with the standard essential

 patents should apply in that case, when the patent at issue was not accepted into the standard. Id.

 at *16. For those reasons, the Court excluded the opinion under Daubert. Id.

        I agree with Defendants that this case is distinguishable from TC Tech. Ms. Mulhern’s

 analysis is not a “top-down” approach and it is tied to the facts of the case. Her opinion does not

 “determine a reasonable royalty based on an aggregate royalty for the end-products associated

 with a standard.” Id. at *15. First, there are no patents associated with a standard in this case.

 Second, Ms. Mulhern does not base her analysis on an “aggregate royalty for the end-products.”

 Instead, Ms. Mulhern bases the application of the IP Share Approach on Dr. Mangum’s

 calculated damages. (D.I. 505-2, Exh. 71 at 87-92, 104 of 394).




                                                   6
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 7 of 19 PageID #: 25127




           For her IP Share Approach, Ms. Mulhern calculates the contribution of the patents-in-suit

 to the value of patents relevant to VoIP technology overall. She uses a numeric proportionality

 approach and a skewed distribution of value approach to approximate this contribution. She then

 applies the calculated values to Dr. Mangum’s damages calculations. (Id. at 87-92, 104 of 394).

           Ms. Mulhern is not using an “aggregate royalty for the end products.” She applies her

 calculated values to Dr. Mangum’s calculated damages, opining that this represents the

 appropriate apportionment to award damages for the contribution of the patents-in-suit to VoIP

 technology as a whole. (Id. at 69-71, 74, 77-78 of 394). This analysis is sufficiently tied to the

 facts of the case, as Dr. Mangum’s calculated damages were based on the accused products and

 the patents-in-suit. (See, e.g., D.I. 471, Exh. 22 at 335, 337, 340 of 742). The parties dispute the

 extent of apportionment that is necessary in the damages calculations, but that is not grounds to

 exclude Ms. Mulhern’s IP Share Approach. Plaintiff will be able to address any weaknesses in

 Ms. Mulhern’s approach to apportionment at trial through cross examination and opposing

 witness testimony.

           As Ms. Mulhern’s analysis is an apportionment analysis that is tied to the facts of the

 case, and not a “top-down” approach, Plaintiff’s motion to exclude the IP Share Approach is

 denied.

                      ii. Ms. Mulhern’s Numeric Proportionality Analysis

           Ms. Mulhern’s numeric proportionality approach assigns “a share of value to a subset of

 patents within a portfolio that corresponds to the number of patents in the subset, assigning each

 patent its pro rata share.” (D.I. 505-2, Exh. 71 at 63 of 394). The approach assumes that all

 patents in VoIP technology have the same value. (Id. 72 of 394). To calculate the contribution of

 the patents-in-suit to VoIP technology overall, Ms. Mulhern divided the number of patents-in-




                                                    7
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 8 of 19 PageID #: 25128




 suit by the total number of patents relevant to VoIP services. (Id. at 63 of 394). This resulted in a

 calculation that each patent-in-suit contributed an estimated 0.5% (11/2200) of value to VoIP

 technology overall. (Id. at 72 of 394).

        Plaintiff contends that Ms. Mulhern’s “‘numeric proportionality’ assumption is

 incompatible with fundamental principles of law” as it makes “unsupported” assumptions that

 each patent in every set that she chose and analyzed are comparable and have equal value. (D.I.

 458 at 7-8). Plaintiff argues that different patents cannot be assumed to have equivalent value to

 one another, and therefore Ms. Mulhern’s assumptions are unreliable. (Id. at 8).

        Defendants counter that Ms. Mulhern’s “numeric proportionality” approach is tied to the

 facts of the case as she analyzes Plaintiff’s portfolio licenses, including the asserted patents, and

 “accounts for the relative contribution of the Asserted Patents compared to the other 100 plus

 patents in Sprint’s VoP portfolio.” (D.I. 502 at 38-39). 4 Defendants contend that Ms. Mulhern’s

 “numeric proportionality” approach is conservative as Ms. Mulhern’s unchallenged forward

 citation analysis revealed that each asserted patent had fewer citations than expected in

 comparison to patents of similar age in the same field. (Id. at 38; see D.I. 505-2 at 68 of 394).

 Thus, according to the forward citation analysis, each of Sprint’s asserted patents is less valuable

 than the average VoIP patent.

        I agree with Defendants that Ms. Mulhern’s numeric proportionality analysis is

 sufficiently tied to the facts of the case. Her analysis is centered around information from this

 case: the patents involved in this suit and their estimated contribution to the overall value of

 patents relevant to VoIP. She does not “assume” that all VoIP patents are equal. Rather, she




 4
   At times, the parties’ arguments mix-and-match in describing numeric proportionality relative
 to the Sprint portfolio as opposed to VoIP patents as a whole.


                                                   8
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 9 of 19 PageID #: 25129




 shows that Sprint’s patents are less equal, but then gives Sprint the benefit of the doubt in

 making a calculation based on an assumption of equality.

        Further, Ms. Mulhern’s other approach to calculating the value of the patents-in-suit

 recognizes that patents can have different values than other patents in the same set. (See D.I.

 505-2 at 64 of 394 (describing her use of the “skewed distribution” approach to “account for the

 fact that the value of individual patents within a portfolio may differ”)). Her approaches to

 calculating the value of the asserted patents are done in a reliable way and the question of which

 approach is most credible, if any, is for the jury to answer. Plaintiff can address the credibility of

 Ms. Mulhern’s opinions through cross-examination and opposing expert testimony.

                   iii. Ms. Mulhern’s Skewed Distribution of Value Approach

        Ms. Mulhern’s skewed distribution of value approach applies conclusions from Dr.

 Schankerman’s article How Valuable is Patent Protection? Estimates by Technology Field. (D.I.

 459-1, Exh. 1 at 5 of 193). Dr. Schankerman found that for electronics patents the top 1% of

 patents account for 24% of the total value of the patents in the group, the top 5% of electronics

 patents account for 55% of the overall value, and the top 10% of electronics patents account for

 84% of the value. (Id., Exh. 4 at 171 of 193). Ms. Mulhern then uses these numbers to calculate

 the value of Plaintiff’s patents. (D.I. 505-2, Exh. 71 at 72, 98, 102 of 394). She assumes that all

 the patents-in-suit are in the top 1% of patents relating to VoIP technology and calculates, based

 on the overall number of patents estimated to be relevant to VoIP, the value of the patents-in-suit

 based off of Dr. Shankerman’s findings. (Id. at 73 of 394). The result is that the patents-in-suit

 contribute 12% to the overall value of VoIP technology patents. (Id.).

        Plaintiff argues that Ms. Mulhern’s “skewed distribution” approach is unreliable and

 should be excluded as it misapplies Dr. Schankerman’s analysis and is not tied to the facts of the




                                                   9
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 10 of 19 PageID #: 25130




 case. (D.I. 458 at 8-9). Plaintiff asserts that Ms. Mulhern applied Dr. Schankerman’s findings to

 Plaintiff’s VoIP portfolio and a grouping of selected patents and assumed that Dr.

 Schankerman’s results applied to any “electronics” field in any country at any time, despite Dr.

 Shankerman’s article not suggesting that the same distribution that he found would apply to other

 sets of patents. (Id. at 9-10). Plaintiff contends that “Ms. Mulhern just copied the results Dr.

 Schankerman got using a completely different set of data.” (Id. at 10).

        Plaintiff asserts that even if Dr. Schankerman’s article could be applied to VoIP patents

 in the United States in 2014, “Ms. Mulhern still stretches the conclusions of the study too far” by

 assuming that the value of the top 1% of patents is 24% of the value of the group and that the

 24% is spread equally among all patents in the top 1%. (Id. at 11). Plaintiff contends that the

 study did not specify the distribution of value within the top 1% of patents and similarly Ms.

 Mulhern does not “attempt[] to evaluate” whether certain patents in the top 1% are more

 valuable than others. (Id. at 11-12).

        Defendants counter that the skewed distribution approach has been confirmed and

 favorably cited in economics literature and has been the basis for other damages opinions. (D.I.

 502 at 39-40). Defendants refute Plaintiff’s contention that Ms. Mulhern misapplies Dr.

 Schankerman’s methodology by arguing that the skewed distribution of value is a confirmed

 methodology that is of the type that experts would use in forming an opinion. (Id. at 39).

 Defendants also contend that Plaintiff’s objections to Ms. Mulhern’s analysis go to its weight,

 not its admissibility under Daubert. (Id.).

         I agree with Defendants. Dr. Schankerman’s findings are a reliable source for Ms.

 Mulhern’s skewed distribution of value analysis. His article is a source of the type upon which a

 damages expert would be expected to rely. His findings are similar to other studies that have




                                                  10
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 11 of 19 PageID #: 25131




 measured patent value. (See, e.g., D.I. 505-2, Exh. 75 at 124, 126 of 394 (finding that the top

 10% of patents accounted for 81.3% of the value); Exh. 77 at 138-39 of 394 (stating that the top

 10% of electronics patents contributes 85% of the value in Germany, with other countries

 showing similar results). But see id., Exh. 76 at 130, 132-33 of 394 (characterized by Defendants

 (D.I. 502 at 33 n.21) as “finding that the top 10% of patents account for approximately 47 to

 69% of total value”)). In addition, his findings have been admitted as a basis for damages

 calculations in two cases. See Odyssey Wireless, Inc. v. Apple Inc., 2016 WL 7644790, at *12 &

 n.15 (S.D. Cal. Sept. 14, 2016) (concluding that an expert’s finding of the top 10% of patents

 represent 84% of the value based on Dr. Schankerman’s article was neither “arbitrary” nor a

 “general rule of thumb”) ; In re Innovatio IP Ventures, LLC Patent Litig., 2013 WL 5593609, at

 *43 (N.D. Ill. Oct. 3, 2013).

        Ms. Mulhern applies an accepted rule, the skewed distribution of patent value, to the

 patents-in-suit based on the overall number of U.S. patents relevant to VoIP. It is reasonable for

 a damages expert to rely on such a rule to calculate value of the patents-in-suit. Plaintiff’s

 concerns regarding the correctness of and weight given to Ms. Mulhern’s analysis can be

 addressed through cross-examination and other trial testimony. Plaintiff’s motion to exclude Ms.

 Mulhern’s skewed distribution of value approach is denied.

            B. Ms. Mulhern’s and Dr. Almeroth’s References to Other VoIP Patents and
               Proprietary Technology

        Plaintiff argues that both Ms. Mulhern’s selection of Cooperative Patent Classification

 (“CPC”) groups on the United States Patent & Trademark Office (“USPTO”) website and Dr.

 Kevin Almeroth’s opinions regarding the CPC subclasses should be excluded. (D.I. 458 at 12-

 14).




                                                  11
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 12 of 19 PageID #: 25132




        Plaintiff asserts that Ms. Mulhern’s selection of the CPC subclasses is unreliable as she

 did not conduct any technical analysis of the patents in the CPC classifications nor would she be

 qualified to do so as she is not a technical expert. (Id. at 12-13). Defendants argue that Ms.

 Mulhern did not need to be a technical expert to use the USPTO website and search functions to

 identify the CPC classes and subclasses that referenced “VoIP” or “voice over Internet Protocol.”

 (D.I. 502 at 41). Further, Defendants contend that Dr. Almeroth did all the technical analysis on

 what Ms. Mulhern found and that it is “proper for a damages expert to rely on the opinions and

 analyses of technical experts.” (Id. at 42).

        The first point of contention is whether Ms. Mulhern’s selection of the CPC classification

 codes relating to VoIP was reliable. (D.I. 458 at 12; D.I. 502 at 41). Ms. Mulhern “identified all

 USPTO CPC subclasses and sub-subclasses that mention[ed] ‘VoIP’ or ‘voice over Internet

 Protocol’ in their titles or descriptions.” (D.I. 505-2, Exh. 71 at 71 n.567 of 394). Ms. Mulhern’s

 process is detailed in Exhibit 29 of her Rebuttal Report, and describes how “CPC classifications

 to search were found based on a search of CPC definitions for subclasses H04J, H04L, H04M,

 and H04Q as they are the subclasses that relate to VoIP.” (Id. at 100 of 394). Ms. Mulhern lists

 all the searches that she did for subclasses and sub-subclasses. (Id.).

        Ms. Mulhern used the USPTO website in a way that any person with some knowledge of

 computers could, performing searches for CPC subclasses and sub-subclasses that contain

 “VoIP” or “voice over Internet Protocol” in their titles or descriptions. (See id. at 71, 100 of

 394). She does not need to be a technical expert to be qualified to use the USPTO website in that

 way. Further, once Ms. Mulhern had the information, Dr. Almeroth performed the subsequent

 technical analysis of the CPC codes and their underlying patents to determine their relevance to

 VoIP. (Id. at 72 of 394; id., Exh. 78 at 239-43 of 394). Ms. Mulhern, therefore, did not act as a




                                                  12
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 13 of 19 PageID #: 25133




 technical expert in any way. Plaintiff’s motion to exclude on this ground is denied. (There is no

 reason to believe that it will even be necessary for Ms. Mulhern to testify about this part of the

 process. What is important is what Dr. Almeroth has to say about it, including what he did with

 the data.).

         The parties next dispute whether Dr. Almeroth’s analysis of the CPC subclasses and sub-

 subclasses was reliable. (D.I. 458 at 13-14; D.I. 502 at 42-43). Plaintiff argues that because Dr.

 Almeroth’s opinions are downstream from Ms. Mulhern’s unreliable analysis, his opinions

 should be excluded as well. (D.I. 458 at 13). Plaintiff also contends that even if Ms. Mulhern’s

 selection of the CPC subclasses is reliable, Dr. Almeroth’s opinions regarding the CPC

 subclasses should still be excluded as “not tied to the technology at issue in the case.” (Id.).

 Plaintiff argues that Dr. Almeroth does not review the patents in the subclasses to show their

 relevance to the technology at issue in this case. (Id.). Plaintiff asserts that Dr. Almeroth’s

 analysis is unreliable because he did not complete a full analysis of the randomly selected patents

 before ranking them nor did he give any explanation of his methodology for determining a

 relevant VoIP patent versus an irrelevant one. (Id. at 14).

         Defendants argue that Plaintiff has not identified a methodological flaw in Dr.

 Almeroth’s analysis of the CPC codes. (D.I. 502 at 42). Defendants assert that Plaintiff can

 address its complaint that Dr. Almeroth should have done more in determining the relevance of

 the patents through cross examination. (Id. at 43).

         Dr. Almeroth analyzed the patents in the four largest CPC groups relating to VoIP by

 using a random, statistically valid sample from each group. (D.I. 505-2, Exh. 78 at 239-41 of

 394). He then evaluated each of the randomly selected patents to determine whether the patent

 was relevant to VoIP. (Id. at 242 of 394). To do this, Dr. Almeroth looked at each patent’s title,




                                                   13
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 14 of 19 PageID #: 25134




 abstract, filing date, and first independent claim, and ranked each patent on a scale of 1 to 4, with

 1 and 2 being relevant and 3 and 4 being not relevant. (Id., Exh. 82 at 335-37 of 394; id., Exh. 78

 at 242 of 394). Dr. Almeroth next calculated the percentage of patents relevant to VoIP service in

 each of the CPC groups. (Id., Exh. 82 at 335-57 of 394). Dr. Almeroth then found the weighted

 average of percent relevant patents to be 52.2%, and based on that, he determined that of the

 4,227 patents in the four CPC groups, 2,205 of them related to VoIP technology. (Id., Exh. 71 at

 101 of 394). Ms. Mulhern then used 2,200 to represent the overall number of U.S. patents related

 to VoIP in her calculations of the contribution of the patents-in-suit to the overall value of VoIP

 technology. (Id. at 71-73, 101 of 394).

        Dr. Almeroth is a technical expert who analyzed a statistically significant grouping of

 patents, ranking their relevance based on his reading of the patent’s title, abstract, filing date, and

 first independent claim. (See id., Exh. 78 at 239-41 of 394). Plaintiff’s concerns regarding the

 extent to which Dr. Almeroth analyzed the patents and his metrics for determining relevance go

 to the weight of his opinions, not to their admissibility. Plaintiff will be able to address any

 shortcomings in Dr. Almeroth’s analysis through cross-examination and opposing expert

 testimony. Plaintiff’s motion to exclude Dr. Almeroth and Ms. Mulhern’s opinions regarding the

 selection and analysis of the CPC groups is denied.

            C. Dr. Almeroth’s Separate Patentability Opinions

        Dr. Almeroth opines that the accused media gateways perform interworking in a way that

 is substantially different from Plaintiff’s claimed “ATM interworking multiplexer.” (D.I. 505-2,

 Exh. 78 at 144 of 394). Specifically, Dr. Almeroth states that the accused media gateways “are

 designed to operate over an IP network” and the way that “they perform interworking, including

 in connection with SDP/RTP/UDP/IP technology and PacketCable signaling systems – is




                                                   14
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 15 of 19 PageID #: 25135




 substantially different from the ATM interworking multiplexer described and claimed in Sprint’s

 ATM Patents.” (Id.). Dr. Almeroth opines that the substantial differences are evident in the

 technology itself and the fact that the alleged equivalents have been found to be separately

 patentable. (Id.). Dr. Almeroth discusses other, third-party patents in support of his opinion that

 since the alleged equivalents are separately patentable, “they are substantially different from

 prior art ATM interworking multiplexers.” (Id.).

           Plaintiff argues that Dr. Almeroth’s separate patentability opinions should be excluded as

 unreliable and irrelevant, as Dr. Almeroth fails to show that Defendants’ accused networks

 “actually embody the inventions disclosed in the later-issued third party patents.” (D.I. 458 at

 15). Plaintiff also contends that Dr. Almeroth’s separate patentability opinions warrant exclusion

 as Dr. Almeroth did not demonstrate that the USPTO considered Plaintiff’s asserted patents

 during prosecution of the third-party patents. (Id. at 16).

           Defendants counter that Dr. Almeroth’s report extensively details how the accused

 products practice the separate patents. (D.I. 502 at 44). Defendants argue that Plaintiff’s doctrine

 of equivalents theories “encompass these separate patents, because its theories admittedly cover

 ‘every way’ to do packet-based interworking.” (Id.) (emphasis omitted). Defendants also assert

 that there is no legal requirement that the PTO consider the asserted patents during prosecution

 of the separate patents and that numerous courts have permitted evidence of separate

 patentability even when the asserted patents were not specifically cited during prosecution. (Id.

 at 45).

           “[F]or purposes of infringement under the doctrine of equivalents, the differences

 between the claimed device and the accused device must be insubstantial.” Zygo Corp. v. Wyko

 Corp., 79 F.3d 1563, 1570 (Fed. Cir. 1996) (citing Graver Tank & Mfg. Co. v. Linde Air Prods.




                                                   15
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 16 of 19 PageID #: 25136




 Co., 339 U.S. 605, 10 (1950)). “The fact of separate patentability is relevant, and is entitled to

 due weight.” Nat’l Presto Indus., Inc. v. West Bend Co., 76 F.3d 1185, 1192 (Fed. Cir. 1996).

 The Federal Circuit has “held that when a device that incorporates the purported equivalent is in

 fact the subject of a separate patent, a finding of equivalency, while perhaps not necessarily

 legally foreclosed, is at least considerably more difficult to make out.” Festo Corp. v. Shoketsu

 Kinzoku Kogyo Kabushiki Co., 493 F.3d 1368, 1379-80 (Fed. Cir. 2007).

         I agree with Defendants. Dr. Almeroth has sufficient analysis to support his opinions that

 the accused media gateways embody the later-issued, third-party patents. In numerous

 paragraphs throughout his report, Dr. Almeroth describes the separate patents and connects the

 claims of those patents to the accused media gateways. Whether his analysis is convincing is not

 a Daubert issue.

        One third-party patent is U.S. Patent No. 5.825,771, also referred to as “Haramaty.” (D.I.

 505-2, Exh. 78 at 146 of 394). Dr. Almeroth opines, “the accused products utilize RTP [real-time

 transport protocol], implementations of which are encompassed by the claimed method steps of

 Haramaty Claim 30.” (Id. at 154 of 394). He also states, “Documentation for the accused

 products also shows implementation of packet loss recovery methods like those claimed in

 Haramaty.” (Id. at 158 of 394). Another third-party patent, the Cisco ʼ677 Patent, claims an

 “adaptive jitter management system” (id. at 161 of 394), and Dr. Almeroth states “the accused

 media gateways provide adaptive jitter buffer management techniques.” (Id. at 162 of 394). Dr.

 Almeroth further opines, “Dr. Wicker’s theories encompass the jitter management techniques for

 VoIP gateways and networks described and claimed in the Cisco ʼ677 Patent, which were found

 separately patentable over the prior art.” (Id.). Dr. Almeroth also connects another third-party

 patent, the Cisco ʼ906 Patent, to the accused products, stating, “The accused products use DSCP




                                                  16
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 17 of 19 PageID #: 25137




 (Differentiated Services Code Point) markings, consistent with Claim 12 of the Cisco ʼ906

 Patent.” (Id. at 167 of 394).

        Dr. Almeroth also outlines how the claims of U.S. Patent Nos. 6,658,022 (“the ʼ022

 Patent”) and 6,570,869 to (“the ʼ869 Patent”), both to Cisco, are met in the accused products. (Id.

 at 173-89, 206-10 of 394). Dr. Almeroth provides ample support for his opinion that the accused

 products embody the later-issued separate patents.

         Further, there is no legal requirement that the USPTO must have considered the asserted

 patents during prosecution of the later-issued separate patents. Under Federal Circuit law, “The

 fact of separate patentability is relevant, and is entitled to due weight.” Nat’l Presto Indus., 76

 F.3d at 1192. It is true that the Federal Circuit, in discussing separate patentability, notes when

 the patents-in-suit are considered during prosecution of the later-issued third-party patent. See id.

 at 1191-92; Zygo Corp., 79 F.3d at 1570; Hoganas AB v. Dresser Indus., Inc., 9 F.3d 948, 954

 (Fed. Cir. 1993). However, Plaintiff cites no Federal Circuit opinions supporting its argument

 that the USPTO’s consideration of the patents-in-suit in prosecution of the later-issued patents is

 a requirement for an expert’s separate patentability opinions.

        Plaintiff cites only one non-precedential case supporting its contention that a party

 seeking to introduce separate patentability opinions “must first introduce evidence” that a

 plaintiff’s patents-in-suit were mentioned in prosecution of the subsequent patents. (D.I. 525 at

 19 (quoting Hochstein v. Microsoft Corp., 2009 WL 2022815, at *2 (E.D. Mich. July 7, 2009)).

 This Court has admitted evidence of other patents in support of a separate patentability theory

 without a showing that the patents-in-suit were cited in the prosecution of the later-issued third-

 party patents. (D.I. 505-2, Exh. 84 at 349 of 394 (briefing on issue); St. Jude Med. Cardiology

 Div., Inc. v. Volcano Corp., No. 10-631, D.I. 395 at 2 (D. Del. Oct. 9, 2012) (“tentatively”




                                                   17
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 18 of 19 PageID #: 25138




 ruling)). Other district courts have come to the same conclusion. See, e.g., Cook Inc. v.

 Endologix, Inc., 2012 WL 4515036, at *5 (S.D. Ind. Oct. 1, 2012); Engineered Prods. Co. v.

 Donaldson Co., 313 F. Supp. 2d 951, 1002 (N.D. Iowa 2004). Evidence that the patents-in-suit

 were not considered in the prosecution of the later-issued third-party patents goes to the weight

 of Defendants’ separate patentability argument, not to its admissibility.

        Even though it is not a legal requirement, Dr. Almeroth has proffered evidence showing

 that the Broadband Patents’ and Call Control Patents’ specifications were considered during

 prosecution of the later-issued ʼ022 and ʼ869 Cisco Patents. During prosecution of the ʼ022

 Patent, Dr. Almeroth opines, “U.S. Patent Nos. 5,991,301 (the September 1995 specification for

 the Broadband Patents); 5,825,780 (a December 1995 continuation of the May 1994 Call Control

 Patent specification); 6,031,840 (a continuation-in-part of the ’780 Patent); and 5,703,876 (a

 November 1995 Christie patent directed to an ATM interworking multiplexer interfacing

 between an ATM system and a PSTN switch)” were before the PTO examiner. (Id. at 171 of

 394). The examiner found the ʼ022 Patent’s claims non-obvious and patentable over the prior art,

 including the four Christie Patents. (Id.). Dr. Almeroth opines, “The Cisco ʼ022 Patent shows

 that the implementation of call control over IP gateways and networks was found separately

 patentable relative to the prior art, including the expressly considered Broadband Patent

 specification (ʼ301 Patent).” (Id. at 173 of 394). U.S. Patent No. 5,703,876, which was a

 November 1995 Christie Patent describing an ATM interworking multiplexer that interfaced

 between an ATM system and a PSTN switch, was before the examiner during prosecution of the

 ‘869 Patent. (Id. at 205 of 394).




                                                 18
Case 1:17-cv-01734-RGA Document 568 Filed 03/16/21 Page 19 of 19 PageID #: 25139




          Plaintiff will be able to address the weight of Dr. Almeroth’s opinions on separate

 patentability through cross-examination and opposing witness testimony. Plaintiff’s motion to

 exclude Dr. Almeroth’s opinions on separate patentability is denied.

    IV.      CONCLUSION

          Plaintiff’s Daubert motion to exclude certain parts of Defendants’ expert witness

 testimony (D.I. 457) is denied.




                                                  19
